       Case 4:19-cv-01236 Document 1 Filed on 04/04/19 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CRISTOBAL TEPAZ, individually and on behalf             Case No.: 4:19-cv-1236
of all others similarly situated,                       FLSA Collective Action

v.

SINH SINH RESTAURANT CORPORATION.


                             PLAINTIFF’S ORIGINAL COMPLAINT

                                              SUMMARY

1.      Defendant Sinh Sinh Restaurant Corporation failed to pay minimum wage and overtime

compensation to their kitchen workers, including Plaintiff Cristobal Tepaz, as required by the Fair

Labor Standards Act (“FLSA”). Instead, Sinh Sinh paid Tepaz and his coworkers a salary so low that

their weekly pay did not cover the minimum wage and overtime pay required by the FLSA. Further,

Sinh Sinh paid Tepaz and his coworkers less than the minimum wage required under the Texas

Minimum Wage Act (“TMWA”). Accordingly, Tepaz brings this action on behalf of themselves and

other similarly situated kitchen workers to recover unpaid minimum wages, overtime pay, and other

damages.

                                     JURISDICTION AND VENUE

2.      This Court has jurisdiction because Tepaz’s claims arise under federal law. This Court also

has supplemental jurisdiction over Tepaz’s claim for unpaid minimum wages under the TMWA

because Tepaz’s claims for unpaid minimum wages under state law are part of the same case or

controversy as their claims for unpaid minimum wages under federal law.

3.      Venue is proper because Sinh Sinh resides in this District and a substantial part of the acts

and omissions giving rise to Tepaz’s claims occurred in this District.
       Case 4:19-cv-01236 Document 1 Filed on 04/04/19 in TXSD Page 2 of 5



                                            THE PARTIES

4.     Tepaz was employed by Sinh Sinh within the meaning of the FLSA and the TMWA as a

dishwasher. Tepaz regularly worked over forty hours per week, but was not paid minimum wage or

overtime pay. Tepaz’s consent to this action is attached as Exhibit A.

5.     The putative class members are other kitchen workers employed by Sinh Sinh who were also

paid a salary with no overtime pay. The putative class members performed job duties similar to

Tepaz, including cleaning, preparing food, and washing dishes.

6.     Sinh Sinh Restaurant Corporationemployed Tepaz and the putative class members within the

meaning of the FLSA and the TMWA.

                                      FACTUAL ALLEGATIONS

7.     Sinh Sinh employed Tepaz as a dishwasher in Sinh Sinh Cafe, a restaurant located in

Houston, Texas.

8.     Sinh Sinh had gross annual sales in excess of $750,000 during at least the last three years.

9.     Sinh Sinh had two or more employees who handled, sold, or worked on goods or materials

that were produced for interstate commerce, including kitchen supplies, cash registers, phones, and

restaurant equipment.

10.    Accordingly, Sinh Sinh is an enterprise engaged in commerce under the FLSA and is subject

to its minimum wage and overtime provisions.

11.    In the alternative, if Sinh Sinh is not subject to the FLSA, it is subject to the TMWA.

12.    Sinh Sinh did not record the hours Tepaz and the putative class members worked.

13.    Sinh Sinh paid Tepaz and the putative class members in cash.

14.    Tepaz worked five days per week, from 7 a.m. to 5:00 p.m. Accordingly, Tepaz regularly

worked 50 or more hours per week.

15.    Sinh Sinh paid Tepaz $338 per week.



                                                 -2-
       Case 4:19-cv-01236 Document 1 Filed on 04/04/19 in TXSD Page 3 of 5



16.     Sinh Sinh did not pay the extra premium required by the FLSA for hours worked in excess

of forty hours per week.

17.     Minimum wage has been $7.25 per hour since July 24, 2009.

18.     The weekly equivalent of Tepaz’s salary, when when divided by the number of hours he

worked in the workweek, resulted in wages that were below the minimum wage of $7.25 required by

the FLSA and the TMWA.

19.     Further, Sinh Sinh did not pay hours Tepaz worked over forty in any workweek at one and

one-half times his regular rate.

20.     Sinh Sinh knew Tepaz worked over forty hours per week.

21.     Sinh Sinh knew that Tepaz’s salary, when reduced to its hourly equivalent, was less than

minimum wage.

22.     Sinh Sinh knew Tepaz was not paid overtime at time and one-half his regular rate of pay.

23.     Sinh Sinh has already been sued for the same payroll practices that caused Tepaz to not be

paid minimum wage and overtime.

24.     Sinh Sinh knew or showed reckless disregard for whether its payroll practices violated the

minimum wage and overtime provisions of the FLSA. Accordingly, Sinh Sinh willfully violated the

FLSA’s minimum wage and overtime provisions.

                                   COLLECTIVE ACTION ALLEGATIONS

25.     Sinh Sinh also employed other kitchen workers similarly situated to Tepaz. These potential

class members are similarly situated to Tepaz because they were denied overtime pay under the same

salary payroll policy that applied to Tepaz as described above.

26.     The putative class members, like Tepaz, generally worked about ten hours per day or more,

six days per week. Accordingly, they also regularly worked in excess of 40 hours per week without

receiving overtime pay.



                                                 -3-
       Case 4:19-cv-01236 Document 1 Filed on 04/04/19 in TXSD Page 4 of 5



27.     Like Tepaz, the putative class members were employees that performed manual labor similar

to that performed by Tepaz, including: cleaning, preparing food, and washing dishes. Notice of this

collective action is, therefore, properly sent to:

        All kitchen workers employed by Sinh Sinh Restaurant Corporation who were
        paid a salary and who worked over forty hours in any workweek during the
        last three years.

28.     The putative class members, like Tepaz, were also denied minimum wage in workweeks

when the weekly equivalent of their bimonthly salary, divided by the number of hours they worked

in the workweek, resulted in a wage less than minimum wage.

                                           CAUSES OF ACTION

29.     Tepaz and the putative class members incorporate the allegations in the preceding

paragraphs.

30.     As set forth above, Sinh Sinh violated the FLSA and the TMWA by failing to pay Tepaz and

the putative class members minimum wage. Accordingly, Tepaz and the putative class members are

entitled to recover their unpaid minimum wages.

31.     As set forth above, Sinh Sinh violated the FLSA by failing to pay Tepaz and the putative

class members overtime compensation. Accordingly, Tepaz and the putative class members are

entitled to recover their unpaid overtime.

32.     Under the FLSA and the TMWA, Tepaz and the putative class members are entitled to an

amount equal to their unpaid minimum and overtime wages as liquidated damages, as well as

reasonable attorney’s fees and costs.

                                                 PRAYER

33.     Wherefore, Tepaz and the putative class members request that this Court award them

judgment against Sinh Sinh for:

        (a)     their unpaid minimum wages and overtime pay;



                                                     -4-
Case 4:19-cv-01236 Document 1 Filed on 04/04/19 in TXSD Page 5 of 5



(b)   an equal amount as liquidated damages;

(c)   reasonable attorneys’ fees, costs, and expenses of this action;

(d)   post-judgment interest at the highest rate allowed by law; and

(e)   such other and further relief as may be allowed by law.

                                      Respectfully submitted,

                                              /s/ David I. Mouton
                                      By: _____________________________
                                             David I. Moulton
                                             Texas Bar No. 24051093
                                      BRUCKNER BURCH PLLC
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      Telephone: (713) 877-8788
                                      Telecopier: (713) 877-8065
                                      dmoulton@brucknerburch.com

                                      Attorneys for Plaintiff




                                        -5-
